Matter of Lourdes B.V.I. v Maria D.C.S. (2017 NY Slip Op 01204)





Matter of Lourdes B.V.I. v Maria D.C.S.


2017 NY Slip Op 01204


Decided on February 15, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 15, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
LEONARD B. AUSTIN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2016-05192
2016-05194
 (Docket No. G-04455-16)

[*1]In the Matter of Lourdes B.V. I. (Anonymous), appellant, 
vMaria D. C. S. (Anonymous), et al., respondents.


Bruno J. Bembi, Hempstead, NY, for appellant.
Tammi D. Pere, West Hempstead, NY, attorney for the child.

DECISION & ORDER
Appeals by the petitioner from two orders of the Family Court, Queens County (Juanita E. Wing, Ct. Atty. Ref.), both dated April 12, 2016. The first order granted the petition to appoint the petitioner as guardian of the subject child. The second order, after a hearing, granted the petitioner's motion for the issuance of an order, inter alia, making specific findings so as to enable the child to petition the United States Citizenship and Immigration Services for special immigrant juvenile status pursuant to 8 USC § 1101(a)(27)(J).
ORDERED that the appeals are dismissed, without costs or disbursements, as the appellant is not aggrieved by the orders appealed from (see CPLR 5511; Mixon v TBV, Inc., 76 AD3d 144).
In March 2016, the petitioner commenced this proceeding pursuant to Family Court Act article 6 to be appointed guardian of Tania C. Z. C. (hereinafter the child), for the purpose of obtaining an order declaring that the child is dependent on the Family Court and making special findings so as to enable her to petition the United States Citizenship and Immigration Services for special immigrant juvenile status (hereinafter SIJS) pursuant to 8 USC § 1101(a)(27)(J) (see generally Matter of Blanca C.S.C. [Norma C.], 141 AD3d 580; Matter of Trudy-Ann W. v Joan W., 73 AD3d 793). Thereafter, the petitioner moved for the issuance of an order making the requisite declaration and specific findings so as to enable the child to petition for SIJS. In the two orders appealed from, the Family Court granted the guardianship petition and the petitioner's motion, respectively.
The petitioner's challenge on appeal relates solely to certain language in the orders. Since the orders granted the subject petition and motion, the petitioner is not aggrieved and the appeals must be dismissed (see Matter of Saul E.B.M., 145 AD3d 1009; Matter of Josue M.A.P. [Coreas Mancia—Perez Lue], 143 AD3d 827).
BALKIN, J.P., AUSTIN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court